DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 05/04/2022 have been fully considered but they are not persuasive.
Regarding claim 1 and the Sherman reference, applicant’s argument discusses the composition of an outer armor layer 52 and where the layer 52 is disposed relative to an intervening layer 64, all of a fiber cable 50.
It is unclear why applicant focusses on the outer armor layer 52 since it was not relied upon for the rejection of claim 1 in the Office action (02/04/2022).  It is noted, however, that the layer 52 is the outermost layer of the cable 50 in Sherman, while the claim requires “a jacket surrounding the transmissive core, the jacket having an outermost polymeric layer”.  Since the claim further recites “an external semi-conductive layer around … the outermost polymeric layer of the jacket”, i.e., the semi-conductive layer is external to the jacket, the jacket cannot be reasonably interpreted as the outermost layer of the cable in the context of the claimed invention. Rather, the jacket as claimed must be interpreted as an interior cable covering for the transmissive core.  In Sherman’s invention, a fiber sheath 62, which may be a fiber sheath made of resin (i.e., polymeric) impregnated ([0009], [0021]), is interpreted as the outermost polymeric layer of the jacket, instead of the outer armor layer 52 as applicant appears to allege, which is the outermost layer of the cable.  The intervening layer 64 is external to (outer but not necessarily outermost), around and in direct contact with the armor layer 52 as illustrated in Fig. 3 and as required by the claim.
For at least the reasons above, applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2015/0184469 by Sherman.
Regarding claim 1, Sherman teaches a cable comprising: a transmissive core (conductors 54, 56); a jacket surrounding the transmissive core, the jacket having at least an outermost polymeric layer (carbon fiber sheath 62, that is resin impregnated with carbon fiber); and an external semi-conductive layer (intervening layer 64) around and in direct contact with the outermost polymeric layer of the jacket, the external semi-conductive layer including a composition of a base polymer material and an electrically conductive filler, wherein the electrically conductive filler includes carbon nanotubes (the layer 64 is an electrically conductive carbon fiber matrix comprised of strands of carbon fiber and/or carbon nano-tubes in a polymer matrix that bonds the matrix together although the pliable material could be a simple polymer or plastic material).
Regarding claim 15, Sherman teaches a cable comprising: a transmissive core (conductors 54, 56); a jacket surrounding the transmissive core, the jacket having at least an outermost polymeric layer (carbon fiber sheath 62, that is resin impregnated with carbon fiber); and an external semi-conductive layer (intervening layer 64) around and in direct contact with the outermost polymeric layer of the jacket, the external semi-conductive layer including a composition of a base polymer material and an electrically conductive filler, the electrically conductive filler including carbon nanotubes (the layer 64 is an electrically conductive carbon fiber matrix comprised of strands of carbon fiber and/or carbon nano-tubes in a polymer matrix that bonds the matrix together although the pliable material could be a simple polymer or plastic material).  With respect the limitations of what the semi-conductive layer is configured to enable, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman as applied to claim 1 above, and further in view of EP2498262A1 patent publication (previously cited). Regarding claim 2, Sherman teaches the cable having the electrical conductor 54 having an insulator coating (described in [0009], [0018], claim 5) and the carbon nanotube layer 64.  Sherman does not further teach a metallic screen for the electrical conductor 54.  The ‘262 publication discloses a cable comprising a central conducting element 2 surrounded by a metal screen 6 and semiconductor layers 3, 5.  The metal screen 6 is grounded to earth for protecting the cable and it would have been obvious to one having ordinary skill in the art to modify Sherman’s invention by adding the metal screen 6 around the conductor in the cable, as suggested in the ‘262 publication, for the same purpose.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman as applied to claim 1 above. Regarding claim 3, Sherman further teaches the transmissive core comprises at least one optical waveguide (conductor 54 may be electrically conductive while conductor 56 may be optically conductive, i.e., an optical fiber or waveguide, [0021]), and the cable comprises a plurality of protecting layers (coatings 58, 60 and pliable material 61) surrounding the transmissive core, the plurality of protecting layers being surrounded by the jacket. Sherman does not specify the plurality of protecting layers including at least one protecting layer that is metallic. However, Sherman states multiple coating layers may be used for each conductor and in many instances the optical conductor may be coated with an electrical conductor. ([0018]) Since metals are the most commonly known electrical conductors, it would have been obvious to one having ordinary skill in the art to select an appropriate metal for making a metallic coating to the optical conductor 56 as suggested by Sherman, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Claims 4, 5, 8-10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman as applied to claim 1 above, and further in view of CN104893180A patent publication (previously cited).
Regarding claims 4, 5, 8, 9, 13, 14, Sherman teaches the cable having the layer 64 of carbon nano-tube polymer matrix but not its specific composition or weight % of the carbon nano-tubes.  The ‘180 publication also teaches a carbon nanotube-based polymer blend cable material comprising carbon nanotubes and a color masterbatch, titanium oxide (UV additive), and high-density polyethylene, wherein the color masterbatch is 1-1.4 parts by weight (calculated to be at least about 0.7% by weight of the polymer blend, based on DESCRIPTION), and wherein the carbon nanotubes are 13-15 parts by weight in the overall composition (calculated to be at least about 8.6% by weight of the polymer blend, based on DESCRIPTION).  This optimum blend disclosed in the ‘180 publication for the cable material has the advantage of being inexpensive and having excellent thermal stability, wear resistance and long service life and it would have been obvious to one having ordinary skill in the art to use the polymer blend having the color masterbatch and the nanotubes in the prescribed amount as disclosed in the ‘180 for the same advantages.
Regarding claim 10, since the ‘180 publication suggests the color masterbatch is added to the cable material, it would have been obvious to one having ordinary skill in the art to select an appropriate or desired color of the polymer matrix, for providing a desired aesthetic appearance and/or identifying functionality for the layer.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman as applied to claim 1 above, and further in view of WO2018120048A1 patent publication.  Sherman teaches the cable having the carbon nanotube layer 64.  Sherman does not further teach a weight percentage of the carbon nanotubes in the polymer matrix.  The ‘048 publication discloses a shield cable (100, 200), comprising: a central conductor, an insulating layer (104, 204), and a shield layer (106, 206) surrounding the inner insulating layer (104, 204). The shield layer (106, 206) is formed with a polymer material containing 0.5-4.0% of single-walled carbon nanotubes in percent by weight, the amount of which is related to the thickness of the shield layer (See Table 1).  The weight percentage of the carbon nanotubes is therefore a result-effective variable that affects the weight and physical properties of the shield layer that can be easily formed, and it would have been obvious to one having ordinary skill in the art to modify Sherman’s invention to perform routine experimentation by selecting a desired range of weight percentage for the carbon nanotubes in the polymer matrix to act as an electromagnetic shielding member as suggested by the ‘048 publication. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman as applied to claim 1 above, and further in view of U.S. Patent 10,788,622 to Hendrickson et al.  Sherman teaches the cable having the layer 64 of carbon nano-tube polymer matrix but not its conductivity or types of carbon nanotubes.  Hendrickson also teaches a conductive cable (Fig. 3) having a carbon nanotube layer (electrically conductive carbon structure 62) around a conductor (optical fiber 52) and a polymer jacket 58, wherein the conductive carbon structures can take the form of as single or double wall carbon nanotubes and have many favorable properties, such as relatively high conductivity. (column 2, lines 26-40)  It would have been obvious to one having ordinary skill in the art to use the single or double wall carbon nanotubes in Sherman’s invention to form a high conductivity layer of cable, as is suggested by Hendrickson, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman as applied to claim 1 above, and further in view of WO2018120048A1 patent publication (previously cited).  Sherman teaches the cable having the carbon nanotube layer 64.  Sherman does not further teach a thickness of the external semi- conductive layer is up to 20% of a combined thickness of the jacket and the external semi-conductive layer.  The ‘048 publication discloses a shield cable (100, 200), comprising: a central conductor, an insulating layer (104, 204), and a shield layer (106, 206) surrounding the inner insulating layer (104, 204). The thickness of the shielding layer is in the range of 0.28 to 2.0 millimeters (mm) and related to single-walled carbon nanotubes in percent by weight (See Table 1).  The thickness of the shielding layer is a result-effective variable that affects the weight and physical properties of the shield layer as well as the amount of carbon nanotubes required to form a functional/desirable shielding layer, and it would have been obvious to one having ordinary skill in the art to modify Sherman’s invention to perform routine experimentation by selecting a desired range of its thickness as suggested by the ‘048 publication.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman as applied to claim 15 above, and further in view of CN104893180A patent publication (previously cited).
Regarding claim 16, Sherman teaches the cable having the layer 64 of carbon nano-tube polymer matrix but not its specific color.  The ‘180 publication also teaches a carbon nanotube-based polymer blend cable material comprising carbon nanotubes and a color masterbatch, titanium oxide (UV additive), and high-density polyethylene.  This optimum blend disclosed in the ‘180 publication for the cable material has the advantage of being inexpensive and having excellent thermal stability, wear resistance and long service life and it would have been obvious to one having ordinary skill in the art to use the polymer blend having the color masterbatch and the nanotubes in the prescribed amount as disclosed in the ‘180 for the same advantages.  Furthermore, since the ‘180 publication suggests the color masterbatch is added to the cable material, it would have been obvious to one having ordinary skill in the art to select an appropriate or desired color of the polymer matrix, for providing a desired aesthetic appearance and/or identifying functionality for the layer.
Regarding claims 17, 18, since the ‘180 publication suggests the color masterbatch is added to the cable material, it would have been obvious to one having ordinary skill in the art to select an appropriate or desired color of the polymer matrix, for providing a desired aesthetic appearance and/or identifying functionality for the layer.
Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman as applied to claim 15 above, and further in view of U.S. PGPub 2005/0245667 by Harmon et al.
Regarding claim 20, Sherman teaches the cable having the layer 64 of carbon nano-tube polymer matrix but does not specify whether the matrix is made with a transparent polymer.  Harmon teaches a novel transparent composite composed of single wall carbon nanotubes incorporated into the matrix of a polymer, preferably poly(4-methyl-1-pentene), are utilized in services wherein the composites are exposed to ionizing radiation, including galactic cosmic radiation. Accordingly, the composites are useful in deep space applications like space vehicles, space stations, personal equipment as well as applications in the biomedical arts and atom splitting research.  It thus would have been obvious for one having ordinary skill in the art to use the preferred transparent composite using carbon nanotubes and poly(4-methyl-1-pentene) matrix to form the intervening layer 64 in Sherman’s cable, if the cable is to be used in one or more of the specific applications disclosed above.
Further regarding claim 19, Harmon teaches that most preferably, the nanotube concentration is about 0.5% (Harmon, [0029]), which allows the polymer to retain its natural color (consistent to  applicant’s disclosure) and appear transparent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6599961 discloses a polymer matrix having  carbon nanotubes typically 0.043-0.5 wt.%.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883